Exhibit 10.2

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of March 20,
2018, is entered into by and among salesforce.com, inc., a Delaware corporation
(“Parent”), Malbec Acquisition Corp., a Delaware corporation and a wholly owned
subsidiary of Parent (“Purchaser”), and each of the persons set forth on
Schedule A hereto (each, a “Stockholder”). All terms used but not otherwise
defined in this Agreement shall have the respective meanings ascribed to such
terms in the Merger Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act, except that for purposes
of Schedule A, all options, warrants, restricted stock units and other similar
securities are included even if not exercisable within 60 days of the date
hereof) of the number of (i) shares of Class A Common Stock and shares of
Class B Common Stock (collectively “Company Common Stock”), (ii) Company Options
and (iii) Company RSUs, in each case set forth opposite such Stockholder’s name
on Schedule A (all such shares of Company Common Stock, Company Options and
Company RSUs set forth on Schedule A next to such Stockholder’s name, together
with any shares of Company Common Stock that are hereafter issued to or
otherwise directly or indirectly acquired or beneficially owned by such
Stockholder prior to the termination of this Agreement, including for the
avoidance of doubt any shares of Company Common Stock acquired or otherwise
beneficially owned by such Stockholder upon the exercise of Company Options or
vesting of Company RSUs after the date hereof (collectively “After-Acquired
Shares”), but excluding for the avoidance of doubt any shares of Company Common
Stock upon a Permitted Transfer (as defined below) of such shares, being
referred to herein as such Stockholder’s “Subject Shares”);

WHEREAS, concurrently with the execution hereof, Parent, Purchaser and MuleSoft,
Inc., a Delaware corporation (the “Company”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as it may be amended from time to
time, the “Merger Agreement”), which provides, among other things, for
(i) Purchaser to commence the Offer and (ii) following the consummation of the
Offer, the merger of Purchaser with and into the Company, with the Company being
the surviving entity of the merger (the “Merger”), in each case upon the terms
and subject to the conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Purchaser to enter into
the Merger Agreement, each Stockholder, severally and not jointly, and on such
Stockholder’s own account with respect to such Stockholder’s Subject Shares, has
agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1. Agreement to Tender. Subject to the terms of this Agreement, unless and
until this Agreement shall have been validly terminated in accordance with
Section 5.2, each Stockholder agrees to validly and irrevocably tender or cause
to be validly and irrevocably tendered in the Offer all of such Stockholder’s
Subject Shares (other than (x) Company Options that are not exercised during the
term of this Agreement and (y) Company RSUs that do not vest during the term of
this Agreement) pursuant to and in accordance with the terms of the Offer, free
and clear of all Encumbrances (as defined below) except for Permitted
Encumbrances (as defined below). Without limiting the generality of the
foregoing, promptly after the Tender Notice (as defined below), but in no event
later than the last time at which the depositary can accept tenders prior to the
expiration of the Offer, each Stockholder shall validly and irrevocably tender
or cause to be validly and irrevocably tendered in the Offer all of such
Stockholder’s Subject Shares free and clear of all Encumbrances except for
Permitted Encumbrances, including by delivering pursuant to the terms of the
Offer (a) a letter of transmittal with respect to all of such Stockholder’s
Subject Shares complying with the terms of the Offer, (b) a certificate
representing all such Subject Shares that are certificated or, in the case of a
book-entry share of any uncertificated Subject Shares, written instructions to
such Stockholder’s broker, dealer or other nominee that such Subject Shares be
tendered, including a reference to this Agreement, and requesting delivery of an
“agent’s message” (or such other evidence, if any, of transfer as the Exchange
Agent may reasonably request) and (c) all other documents or instruments
reasonably required to be delivered by other Company stockholders pursuant to
the terms of the Offer (it being understood that this sentence shall not apply
to (x) Company Options that are not exercised during the term of this Agreement
and (y) Company RSUs that do not vest during the term of this Agreement). Each
Stockholder agrees that, once any of such Stockholder’s Subject Shares are
tendered, such Stockholder will not withdraw such Subject Shares from the Offer,
unless and until this Agreement shall have been validly terminated in accordance
with Section 5.2. In the event this Agreement has been validly terminated in
accordance with Section 5.2, Purchaser shall, and Parent shall cause Purchaser
to, promptly return to the Stockholder all Subject Shares such Stockholder
tendered in the Offer. At all times commencing with the date hereof and
continuing until the valid termination of this Agreement in accordance with its
terms, each Stockholder shall not tender any of such Stockholder’s Subject
Shares into any tender or exchange offer commenced by a Person other than
Parent, Purchaser or any other Subsidiary of Parent. For purposes hereof, a
“Tender Notice” means a written notice, delivered by Parent or Purchaser to each
Stockholder on the date of the expiration of the Offer (as soon as practicable
following 1:00 p.m. New York City time on such expiration date but in no event
later than one hour prior to the last time at which the depositary can accept
tenders prior to the expiration), specifying that (i) all of the conditions to
the Offer have been satisfied (or are reasonably expected to be satisfied as of
the expiration of the Offer) or waived by Purchaser (to the extent permitted by
the Merger Agreement) (it being understood that such written notice can only be
validly delivered by Parent or Purchaser to the extent that all of the
conditions to the Offer have, in fact, been satisfied (or are reasonably
expected to be satisfied as of the expiration of the Offer) or otherwise waived
by Purchaser (to the extent permitted by the Merger Agreement)); provided that,
for purposes of the Tender Notice only, the satisfaction of the Minimum
Condition shall be tested assuming that all shares of Company Common Stock to be
tendered pursuant to Section 1.1 of this Agreement are tendered prior to the
expiration of the Offer and that the consummation of the Offer occurs
contemporaneously with the delivery of the Tender Notice. For the avoidance of
doubt, nothing in this Section 1.1 shall obligate Parent or Purchaser to deliver
a Tender Notice.

 

-2-



--------------------------------------------------------------------------------

1.2. Agreement to Vote. Subject to the terms of this Agreement, each Stockholder
hereby irrevocably and unconditionally agrees that, for so long as this
Agreement has not been validly terminated in accordance with its terms, if
Parent provides at least three (3) business days written notice to such
Stockholder that it has terminated, or elects not to use, the proxy granted in
Section 1.3, at any annual or special meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case, to the
fullest extent that such Stockholder’s Subject Shares are entitled to vote
thereon: (a) appear at each such meeting or otherwise cause all such Subject
Shares to be counted as present thereat for purposes of determining a quorum and
(b) be present (in person or by proxy) and vote (or cause to be voted), or
deliver (or cause to be delivered) a written consent with respect to, all of its
Subject Shares (i) against any action or agreement that would reasonably be
expected to (A) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of the Company contained in the Merger
Agreement, or of any Stockholder contained in this Agreement, or (B) result in
any of the conditions set forth in Article VIII or Annex C of the Merger
Agreement not being satisfied on or before the Outside Date; (ii) against any
change in the Company Board of Directors that is not recommended by the Company
Board of Directors; and (iii) against any Acquisition Proposal. Subject to the
proxy granted under Section 1.3 below, each Stockholder shall retain at all
times the right to vote such Stockholder’s Subject Shares in such Stockholder’s
sole discretion, and without any other limitation, on any matters other than
those expressly set forth in this Section 1.2 that are at any time or from time
to time presented for consideration to the Company’s stockholders generally. For
the avoidance of doubt, the foregoing commitments in Sections 1.1 and 1.2 apply
to any Subject Shares held by any trust, limited partnership or other entity
directly or indirectly holding Subject Shares over which the applicable
Stockholder exercises direct or indirect voting control.

1.3. Irrevocable Proxy. Solely with respect to the matters described in
Section 1.2, for so long as this Agreement has not been validly terminated in
accordance with its terms, each Stockholder hereby irrevocably appoints Parent
as its attorney and proxy with full power of substitution and resubstitution, to
the full extent of such Stockholders’ voting rights with respect to all such
Stockholders’ Subject Shares (which proxy is irrevocable and which appointment
is coupled with an interest, including for purposes of Section 212 of the DGCL)
to vote, and to execute written consents with respect to, all such Stockholders’
Subject Shares solely on the matters described in Section 1.2, and in accordance
therewith. Each Stockholder agrees to execute any further agreement or form
reasonably necessary or appropriate to confirm and effectuate the grant of the
proxy contained herein. Such proxy shall automatically terminate upon the valid
termination of this Agreement in accordance with its terms. Parent may terminate
this proxy with respect to a Stockholder at any time in its sole discretion by
written notice provided to such Stockholder.

 

-3-



--------------------------------------------------------------------------------

1.4. No Obligation to Exercise. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall obligate any Stockholder to exercise
any option or any other right to acquire any shares of Company Common Stock.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

Each Stockholder represents and warrants to Parent and Purchaser, as to such
Stockholder with respect to his, her or its own account and with respect to its
Subject Shares, on a several basis, that:

2.1. Authorization; Binding Agreement. If such Stockholder is not an individual,
such Stockholder is duly organized and validly existing in good standing (where
such concept is recognized) under the Laws of the jurisdiction in which it is
incorporated or constituted and the consummation of the transactions
contemplated hereby are within such Stockholder’s entity powers and have been
duly authorized by all necessary entity actions on the part of such Stockholder,
and such Stockholder has all requisite entity power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby. If such Stockholder is an individual, such Stockholder has
all requisite legal capacity, right and authority to execute and deliver this
Agreement and to perform such Stockholder’s obligations hereunder. This
Agreement has been duly and validly executed and delivered by such Stockholder
and, assuming the due authorization, execution and delivery by Parent and
Purchaser, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to the Enforceability Limitations. If such Stockholder is married, and
any of such Stockholder’s Subject Shares constitute community property or
otherwise need spousal or other approval for this Agreement to be legal, valid
and binding, this Agreement has been duly and validly executed and delivered by
such Stockholder’s spouse and, assuming the due authorization, execution and
delivery by Parent and Purchaser, constitutes a legal, valid and binding
obligation of such Stockholder’s spouse, enforceable against such Stockholder’s
spouse in accordance with its terms, subject to the Enforceability Limitations.

2.2. Non-Contravention. Neither the execution and delivery of this Agreement by
such Stockholder (or if applicable, such Stockholder’s spouse) nor the
consummation of the transactions contemplated hereby nor compliance by such
Stockholder (or if applicable, such Stockholder’s spouse) with any provisions
herein will (a) if such Stockholder is not an individual, violate, contravene or
conflict with or result in any breach of any provision of the certificate of
incorporation or bylaws (or other similar governing documents) of such
Stockholder, (b) require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Entity on the part of such
Stockholder (or if applicable, such Stockholder’s spouse), except for compliance
with the applicable requirements of the Securities Act, the Exchange Act or any
other United States or federal securities laws and the rules and regulations
promulgated thereunder, (c) violate, conflict with, or result in a breach of any
provisions of, or require any consent, waiver or approval or result in a default
or loss of a benefit (or give rise to any right of termination, cancellation,
modification or acceleration or any event that, with the giving of notice, the
passage of time or otherwise, would constitute a default or give rise to any
such right) under any of the terms, conditions or provisions of any Contract to

 

-4-



--------------------------------------------------------------------------------

which such Stockholder (or if applicable, such Stockholder’s spouse) is a party
or by which such Stockholder (or if applicable, such Stockholder’s spouse) or
any of such Stockholder’s Subject Shares may be bound, (d) result (or, with the
giving of notice, the passage of time or otherwise, would result) in the
creation or imposition of any Lien (other than Permitted Liens) on any asset of
such Stockholder (or if applicable, such Stockholder’s spouse) (other than one
created by Parent or Purchaser) or (e) violate any Law applicable to such
Stockholder (or if applicable, such Stockholder’s spouse) or by which any of
such Stockholder’s Subject Shares are bound, except, in the case of each of
clauses (c), (d) and (e), as would not reasonably be expected to prevent or
materially delay or impair the consummation by such Stockholder of the
transactions contemplated by this Agreement or otherwise materially impair such
Stockholder’s ability to perform its obligations hereunder.

2.3. Ownership of Subject Shares; Total Shares. Such Stockholder is the record
and beneficial owner (as defined in Rule 13d-3 under the Exchange Act, except
that for purposes of Schedule A, all options, warrants, restricted stock units
and other similar securities are included even if not exercisable within 60 days
of the date hereof) of all of such Stockholder’s Subject Shares and has good and
marketable title to all of such Stockholder’s Subject Shares free and clear of
any Liens, claims, proxies, voting trusts or agreements, options, rights,
understandings or arrangements or any other encumbrances or restrictions
whatsoever on title, transfer or exercise of any rights of a stockholder in
respect of such Subject Shares (collectively, “Encumbrances”), except for any
such Encumbrance that may be imposed pursuant to (i) this Agreement, (ii) any
applicable restrictions on transfer under the Securities Act or any state
securities law, (iii) the Company Governing Documents, (iv) that certain Sixth
Amended and Restated Investors’ Rights Agreement, dated as of May 13, 2015 and
(v) any applicable Company Equity Plan or agreements evidencing grants
thereunder ((i) through (v), collectively, “Permitted Encumbrances”). The
Subject Shares listed on Schedule A opposite such Stockholder’s name constitute
all of the shares of Company Common Stock, Company Options and Company RSUs and
any other securities of the Company beneficially owned by such Stockholder as of
the date hereof.

2.4. Voting Power. Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares (to the extent such Subject Shares have voting
rights), and full power of disposition with respect to such Subject Shares to
the extent they consist of vested shares of Company Common Stock, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares. None of such Stockholder’s
Subject Shares are subject to any stockholders’ agreement, proxy, voting trust
or other agreement, arrangement or Encumbrance with respect to the voting of
such Subject Shares, except as expressly provided herein (including the
Permitted Encumbrances).

2.5. Reliance. Such Stockholder understands and acknowledges that Parent and
Purchaser are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

2.6. Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Proceeding pending against, or, to the knowledge of such
Stockholder, threatened in writing against such Stockholder or any of such
Stockholder’s properties or assets

 

-5-



--------------------------------------------------------------------------------

(including any of such Stockholder’s Subject Shares) before or by any
Governmental Entity that would reasonably be expected to prevent or materially
delay or impair the consummation by such Stockholder of the transactions
contemplated by this Agreement or otherwise materially impair such Stockholder’s
ability to perform its obligations hereunder.

2.7. Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from Parent, Purchaser or the Company in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of such Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Parent and Purchaser represent and warrant to each Stockholder that:

3.1. Organization and Qualification. Each of Parent and Purchaser is a duly
organized and validly existing corporation in good standing under the Laws of
the jurisdiction of its organization. All of the issued and outstanding capital
stock of Purchaser is owned directly or indirectly by Parent.

3.2. Authority for this Agreement. Each of Parent and Purchaser has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Purchaser
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Purchaser, and no other entity proceedings on the part of
Parent and Purchaser are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Purchaser and,
assuming the due authorization, execution and delivery by the Stockholders,
constitutes a legal, valid and binding obligation of each of Parent and
Purchaser, enforceable against each of Parent and Purchaser in accordance with
its terms, subject to the Enforceability Limitations.

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees that until the termination of this
Agreement:

4.1. No Transfer; No Inconsistent Arrangements.

(a) Each Stockholder hereby agrees that, from and after the date hereof and
until this Agreement is terminated, such Stockholder shall not, directly or
indirectly, take any action that would have the effect of preventing, materially
delaying or materially impairing such Stockholder from performing any of its
obligations under this Agreement or that would, or would reasonably be expected
to, have the effect of preventing, materially delaying or materially impairing,
the consummation of the Offer, the Merger or the other transactions contemplated
by the Merger Agreement or the performance by the Company of its obligations
under the Merger Agreement.

 

-6-



--------------------------------------------------------------------------------

(b) Except as provided hereunder (which, for clarity, includes the tendering of
such Stockholder’s Subject Shares into the Offer in accordance with the terms of
this Agreement and the Merger Agreement), from and after the date hereof and
until this Agreement is terminated, such Stockholder shall not, directly or
indirectly, (i) create or permit to exist any Encumbrance, other than Permitted
Encumbrances, on any of such Stockholder’s Subject Shares, (ii) transfer, sell,
assign, gift, hedge, distribute, pledge or otherwise dispose of (including, for
the avoidance of doubt, by depositing, submitting or otherwise tendering any
such Subject Shares into any tender or exchange offer other than the Offer and,
including, for the avoidance of doubt, any “Transfer” (for this purpose, as
defined in the Amended and Restated Certificate of Incorporation of the Company
(the “Charter”)) or other action that would cause or result in the conversion of
a share of Class B Common Stock into a share of Class A Common Stock pursuant to
Section IV.D.3(a), (b) or (d) or (e) of the Charter), or enter into any
derivative arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares, or any right or interest therein (or consent to
any of the foregoing), (iii) enter into any Contract with respect to any
Transfer of such Stockholder’s Subject Shares or any legal or beneficial
interest therein, (iv) grant or permit the grant of any proxy, power-of-attorney
or other authorization or consent in or with respect to any such Stockholder’s
Subject Shares or (v) deposit or permit the deposit of any of such Stockholder’s
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to any of such Stockholder’s Subject Shares. Any action
taken in violation of the immediately preceding sentence shall be null and void
ab initio. Notwithstanding the foregoing, (A) any Stockholder may Transfer such
Stockholder’s Subject Shares to a Permitted Transferee (as defined in the
Charter), but solely if and to the extent that such Transfer would not result in
the conversion under the Charter of such Subject Shares that are shares of
Class B Common Stock into Class A Common Stock, and (B) any Stockholder may
Transfer not more than 750,000 of such Stockholder’s Subject Shares in one or
more charitable contributions, but solely if and to the extent that such
Transfer occurs not more than 10 business days prior to the initial expiration
of the Offer (any such Transfer described in clauses (A) or (B) above and any
Transfer as Parent may agree pursuant to Section 4.1(d) below, a “Permitted
Transfer”), provided, that a Transfer described in this sentence shall be a
Permitted Transfer only if (x) all of the representations and warranties in this
Agreement with respect to such Stockholder would be true and correct upon such
Transfer and (y) the transferee of such Subject Shares, prior to the date of
such Transfer, agrees in a signed writing satisfactory to Parent (acting
reasonably) to accept such Subject Shares subject to the terms of this Agreement
and to be bound by the terms of this Agreement as a “Stockholder” for all
purposes of this Agreement. If any involuntary Transfer of any of such
Stockholder’s Subject Shares in the Company shall occur (including, but not
limited to, a sale by such Stockholder’s trustee in any bankruptcy, or a sale to
a purchaser at any creditor’s or court sale), the transferee (which term, as
used herein, shall include any and all transferees and subsequent transferees of
the initial transferee) shall, subject to applicable Law, take and hold such
Subject Shares subject to all of the restrictions, obligations, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement in accordance with its terms.

(c) Unless and until this Agreement shall have been validly terminated in
accordance with Section 5.2, such Stockholder agrees that it shall not, and
shall cause each of its controlled affiliates not to, become a member of a
“group” (as defined under Section 13(d) of the Exchange Act) for the purpose of
opposing or competing with or taking any actions inconsistent with the
transactions contemplated by this Agreement or the Merger Agreement.

(d) Notwithstanding Section 4.1(b), such Stockholder may make Transfers of such
Stockholder’s Subject Shares as Parent may agree in writing in its sole
discretion.

 

-7-



--------------------------------------------------------------------------------

4.2. No Exercise of Appraisal Rights. Such Stockholder forever and irrevocably
waives and agrees not to exercise any appraisal rights or dissenters’ rights
pursuant to Section 262 of the DGCL or otherwise in respect of such
Stockholder’s Subject Shares that may arise in connection with the Offer or the
Merger.

4.3. Documentation and Information. Such Stockholder shall not make any public
announcement regarding this Agreement or the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld, conditioned or delayed), except as may be required by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Parent, and such Stockholder will consider in good faith the reasonable comments
of Parent with respect to such disclosure and otherwise cooperate with Parent in
obtaining confidential treatment with respect to such disclosure). Such
Stockholder consents to and hereby authorizes Parent and Purchaser to publish
and disclose in all documents and schedules filed with the SEC or any other
Governmental Entity or applicable securities exchange, and any press release or
other disclosure document that Parent or Purchaser reasonably determines to be
necessary or advisable in connection with the Offer, the Merger or any other
transactions contemplated by the Merger Agreement or this Agreement, such
Stockholder’s identity and ownership of such Stockholder’s Subject Shares, the
existence of this Agreement and the nature of such Stockholder’s commitments and
obligations under this Agreement, and such Stockholder acknowledges that Parent
and Purchaser may, in Parent’s sole discretion, file this Agreement or a form
hereof with the SEC or any other Governmental Entity or securities exchange.
Such Stockholder agrees to promptly give Parent any information it may
reasonably require for the preparation of any such disclosure documents, and
such Stockholder agrees to promptly notify Parent of any required corrections
with respect to any information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect.

4.4. Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting a Stockholder’s
Subject Shares, the terms of this Agreement shall apply to the resulting
securities.

4.5. Waiver of Certain Actions. Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Purchaser, the Company, any of their respective affiliates or successors
or any of their respective directors, managers or officers (a) challenging the
validity of, or seeking to enjoin or delay the operation of, any provision of
this Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the consummation of the Offer or the closing of the Merger) or
(b) alleging a breach of any duty of the Company Board of Directors in
connection with the Merger Agreement, this Agreement or the transactions
contemplated thereby or hereby.

 

-8-



--------------------------------------------------------------------------------

4.6. No Solicitation. Unless and until this Agreement shall have been validly
terminated in accordance with Section 5.2 , each Stockholder shall not, and
shall cause its controlled affiliates not to, and shall cause its and their
respective Representatives not to, directly or indirectly, (i) solicit, initiate
or knowingly encourage or facilitate any inquiry, proposal or offer, or the
making, submission or announcement of any inquiry, proposal or offer which
constitute or would be reasonably expected to lead to an Acquisition Proposal,
(ii) participate in any negotiations regarding, or furnish to any person any
nonpublic information regarding the Company or its Subsidiaries in connection
with an actual or potential Acquisition Proposal, (iii) encourage or recommend
any other holder of Company Common Stock to not tender shares of Company Common
Stock into the Offer, (v) adopt, approve, endorse or recommend any Acquisition
Proposal or enter into any letter of intent, support agreement or similar
document, agreement, commitment or agreement in principle relating to or
facilitating an Acquisition Proposal or (vi) agree to do any of the foregoing.
Each Stockholder shall, and shall cause its controlled affiliates to, and shall
cause its and their respective Representatives to, immediately cease any and all
existing solicitation, discussions or negotiations with any Person or groups
(other than Parent, its Subsidiaries, and their respective Representatives
acting on their behalf) with respect to any inquiry, proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition
Proposal. For purposes of this Section 4.6, Acquisition Proposal shall have the
meaning ascribed to such term in the Merger Agreement, but shall also include
any Transfer of any of such Stockholder’s Subject Shares (other than a Permitted
Transfer (disregarding Section 4.1(d) for this purpose)).

ARTICLE V

MISCELLANEOUS

5.1. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and received if delivered personally
(notice deemed given upon receipt), by facsimile transmission or electronic mail
(notice deemed given upon confirmation of receipt) or sent by a nationally
recognized overnight courier service, such as Federal Express (notice deemed
given upon receipt of proof of delivery); provided that the notice or other
communication is sent to the address, facsimile number or email address set
forth (i) if to Parent or Purchaser, to the address, facsimile number or email
address set forth in Section 10.4 of the Merger Agreement and (ii) if to a
Stockholder, to such Stockholder’s address, facsimile number or email address
set forth on a signature page hereto, or to such other address, facsimile number
or email address as such party may hereafter specify for the purpose by notice
to each other party hereto.

5.2. Termination. This Agreement shall terminate automatically with respect to a
Stockholder, without any notice or other action by any Person, upon the first to
occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the entry without the prior written
consent of such Stockholder into any amendment, waiver or modification to the
Merger Agreement or the terms of, or conditions to, the Offer, that results in
(i) a change to the form of consideration or a change in the cash-stock mix to
be paid in the Offer (provided that if Parent or Purchaser increases the amount
of the consideration in the Offer, then the incremental amount by which the
consideration is increased may be in the form of cash or stock or both at Parent
or Purchaser’s election without triggering the termination of this Agreement),
(ii) a decrease to the consideration in the Offer or the number of shares of
Company Common Stock sought in the Offer, (iii) an extension of the Offer, other
than in the manner required or permitted by the provisions of Section 1.1(e) of
the Merger Agreement, (iv)

 

-9-



--------------------------------------------------------------------------------

the imposition of conditions to the Offer other than those set forth in Annex C
to the Merger Agreement, or (v) an amendment or modification to any other term
of or condition to the Offer (including any of the conditions set forth in Annex
C of the Merger Agreement), in the case of any of clauses (i), (iii), (iv) or
(v) in any manner that is adverse to the holders of Company Common Stock or
(d) the mutual written consent of Parent and such Stockholder. Upon termination
of this Agreement, no party shall have any further obligations or liabilities
under this Agreement; provided, however, that (i) nothing set forth in this
Section 5.2 shall relieve any party from liability for fraud or any willful
breach (as defined in the Merger Agreement) of this Agreement prior to
termination hereof and (ii) the provisions of this Article V shall survive any
termination of this Agreement.

5.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

5.4. Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger are consummated.

5.5. Entire Agreement; Assignment. This Agreement, together with Schedule A, and
the other documents and certificates delivered pursuant hereto, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement. This Agreement shall not be assigned by any party (including by
operation of law, by merger or otherwise) without the prior written consent of
(a) Parent and Purchaser, in the case of an assignment by a Stockholder and
(b) the Stockholders, in the case of an assignment by Parent or Purchaser;
provided, that Parent or Purchaser may assign any of their respective rights and
obligations to any direct or indirect Subsidiary of Parent, but no such
assignment shall relieve Parent or Purchaser, as the case may be, of its
obligations hereunder.

5.6. Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Purchaser shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Purchaser will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by Law or equity upon Parent or Purchaser, and the exercise
by Parent or Purchaser of any one remedy will not preclude the exercise of any
other remedy.

 

-10-



--------------------------------------------------------------------------------

5.7. Jurisdiction; Waiver of Jury Trial.

(a) Each Stockholder hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware, or, if (and only if) such court finds it lacks jurisdiction,
the Federal court of the United States of America sitting in Delaware, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each Stockholder hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in the Court of Chancery of the State of Delaware, or, if (and
only if) such court finds it lacks jurisdiction, the Federal court of the United
States of America sitting in Delaware, and any appellate court from any thereof,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in the Court of Chancery of the State of Delaware, or, if
(and only if) such court finds it lacks jurisdiction, the Federal court of the
United States of America sitting in Delaware, and any appellate court from any
thereof, (iii) waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any such action or proceeding in such courts and (iv) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in such courts. Each Stockholder agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Each Stockholder irrevocably consents to service of
process inside or outside the territorial jurisdiction of the courts referred to
in this Section 5.7(a) in the manner provided for notices in Section 5.1.
Nothing in this Agreement will affect the right of Parent or Purchaser to serve
process in any other manner permitted by applicable Law.

(b) EACH STOCKHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVERS,
(B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT
MAKES SUCH WAIVERS VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.7(b).

5.8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other state.

5.9. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

-11-



--------------------------------------------------------------------------------

5.10. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

5.11. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner.

5.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

5.13. Interpretation. The words “hereof,” “herein,” “hereby,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph and schedule references are to the articles,
sections, paragraphs and schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
The words describing the singular number shall include the plural and vice
versa, words denoting either gender shall include both genders and words
denoting natural persons shall include all Persons and vice versa. The phrases
“the date of this Agreement,” “the date hereof,” “of even date herewith” and
terms of similar import, shall be deemed to refer to the date set forth in the
preamble to this Agreement. Any reference in this Agreement to a date or time
shall be deemed to be such date or time in New York City, unless otherwise
specified. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provision of this
Agreement.

5.14. Further Assurances. Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Law, to perform its obligations under this Agreement.

5.15. Capacity as Stockholder. Each Stockholder signs this Agreement in such
Stockholder’s capacity as a stockholder of the Company, and not, if applicable,
in such Stockholder’s capacity as a director, officer or employee of the
Company. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall in any way restrict a director or officer of the Company in the
taking of any actions (or failure to act) in his or her capacity as a director
or officer of the Company, or in the exercise of his or her fiduciary duties in
his or her

 

-12-



--------------------------------------------------------------------------------

capacity as a director or officer of the Company, or prevent or be construed to
create any obligation on the part of any director or officer of the Company from
taking any action in his or her capacity as such director or officer.

5.16. Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

5.17. No Agreement Until Executed. This Agreement shall not be effective unless
and until (i) the Merger Agreement is executed and delivered by all parties
thereto and (ii) this Agreement is executed by all parties hereto.

[Signature Pages Follow.]

 

-13-



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

SALESFORCE.COM, INC.

By:  

/s/ John Somorjai

 

Name: John Somorjai

 

Title:    Executive Vice President,

            Corporate Development & Salesforce

            Ventures

MALBEC ACQUISITION CORP.

By:  

/s/ Amy Weaver

 

Name: Amy Weaver

 

Title:   President

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

SIMON PARMETT

By:

 

/s/ Simon Parmett

 

Name:

 

Simon Parmett

 

Email:

 

[PRIVATE EMAIL]

 

Address:

 

[PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

GREGORY SCHOTT

By:

 

/s/ Gregory Schott

 

Name: Gregory Schott

 

Email: [PRIVATE EMAIL]

  Address: [PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

ROBERT HORTON

By:

 

Robert Horton

 

Name: Robert Horton

  Email: [PRIVATE EMAIL]   Address: [PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

MATTHEW LANGDON

By:

 

Matthew Langdon

  Name: Matthew Langdon   Email: [PRIVATE EMAIL]   Address: [PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

ROSS MASON

By:

 

Ross Mason

 

Name: Ross Mason

 

Email: [PRIVATE EMAIL]

 

Address: [PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

ANN WINBLAD

By:

 

/s/ Ann Winblad

  Name: Ann Winblad   Email: [PRIVATE EMAIL]   Address: [PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

LITTLE FAMILY 1995 TR

By:  

/s/ Gary Little

  Name: Gary Little   Title: Trustee   Email: [PRIVATE EMAIL]   Address:
[PRIVATE ADDRESS] By:  

/s/ Leslie Little

  Name: Leslie Little   Title: Trustee   Email: [PRIVATE EMAIL]   Address:
[PRIVATE ADDRESS]

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER

RAVI MHATRE

By:  

/s/ Ravi Mhatre

  Name: Ravi Mhatre   Email: [PRIVATE EMAIL]   Address: C/O Lightspeed Venture
Partners    

2200 Sand Hill Road

   

Menlo Park, CA 94025

STOCKHOLDER

 

MHATRE INVESTMENTS LP-FUND 4

By:  

/s/ Ravi Mhatre

  Name: Ravi Mhatre   Email: [PRIVATE EMAIL]   Address:   2200 Sand Hill Road  
  Menlo Park, CA 94025

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   Number of
Shares of Class
A Common
Stock      Number of
Shares of
Class B
Common
Stock      Company Options      Company
RSUs  

Simon Parmett

     0        247,461        1,198,575        86,550  

Gregory Schott

     1,858        1,991,333        2,287,159        2,612  

Robert Horton

     18,723        263,737        397,006        25,370  

Matthew Langdon

     0        45,248        606,047        43,271  

Ross Mason

     0        5,887,315        354,014        0  

Ann Winblad

     659,338        0        0        0  

Little Family 1995 TR

     65,032        0        0        0  

Ravi Mhatre

     175,828        0        0        0  

Mhatre Investments LP-Fund 4

     945        0        0        0  

[Schedule A to Tender and Support Agreement]